Exhibit 10.1
 
AGREEMENT OF SALE
 
THIS AGREEMENT OF SALE (this “Agreement”) is entered into as of January 6, 2012,
by and between RPM DENTAL, INC. (the “Company”) and JOSH MORITA (the “Morita”).
 
RECITALS
 
WHEREAS, the Company owns all of the issued and outstanding membership interests
(the “Subsidiary Interests”) of RPM Dental Systems, LLC (the “Subsidiary”);
 
WHEREAS, Morita owns 4,000,000 (the “Cancellation Shares”) of the issued and
outstanding shares of common stock of the Company; and
 
WHEREAS, Morita desires to purchase from the Company, and the Company desires to
sell to Morita, the Subsidiary Interests in exchange for the cancellation of the
Cancellation Shares.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto, intending
to be legally bound hereby, do hereby agree as follows:
 
1.   The Company hereby sells to Morita, and Morita hereby purchases from the
Company, the Subsidiary Interests.
 
2.   In consideration for the purchase of the Subsidiary Interests pursuant to
Section 1 above, Morita is contemporaneously herewith delivering to the Company
for cancellation a stock certificate(s) evidencing the Cancellation Shares.
 
3.   The Company hereby represents and warrants to Morita that it owns, of
record and beneficially, and has good and marketable title to the Subsidiary
Interests, all of which  are free and clear of all liens, charges and
encumbrances. Morita hereby represents and warrants to the Company that he owns,
of record and beneficially, and has good and marketable title to the
Cancellation Shares, all of which are free and clear of all liens, charges and
encumbrances.
 
4.   Morita hereby waives any and all rights and interests he has, had or may
have with respect to the Cancellation Shares.  Morita hereby accepts the
Subsidiary Interests and agrees to hold the Company harmless from any claim or
liability arising out of the operations of the Company and the Subsidiary prior
to and after the date hereof.
 
5.    In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
6.           This Agreement contains the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein, neither the Company, Shalom nor Bergman makes any
representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
7.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.
 
[Remainder of this page intentionally left blank.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
RPM DENTAL, INC.
 
By:
/s/ Josh Morita
Name:
Josh Morita
Title:
Chief Executive Officer
   
 
 
/s/ Josh Morita
JOSH MORITA



 
 
3

--------------------------------------------------------------------------------